Citation Nr: 1225819	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement an increased rating for traumatic arthritis of the left knee, currently rated 20 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to February 1993.
This matter initially came before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO increased the rating for the Veteran's service-connected traumatic arthritis of the left knee to 20 percent, effective the April 10, 2006 date of his increased rating claim.  In that decision, the RO also denied an increased rating for internal derangement of the left knee.  The Veteran timely disagreed with both determinations.

In December 2010, the Board denied the claim for an increased rating for internal derangement of the left knee.  That decision was final and is no longer before the Board.  38 C.F.R. § 20.1100(a) (2011).  However, the Board remanded the claim for an increased rating for traumatic arthritis of the left knee to the RO, via the Appeals Management Center (AMC) for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.

The Board also notes that, in a separate decision issued on the same date in this case, it remanded to the VA Medical Center (VAMC) in Houston, Texas the separate issue of entitlement to an annual clothing allowance, with instructions to issue a statement of the case (SOC) on that issue.  There is no indication in the claims file that the VAMC has taken any action in response to this remand.  The RO issued an April 2012 SOC, but indicated in a May 2012 deferred rating decision that it was not certifying the issue to the Board and had only issued the SOC in response to "continuous remand instructions to prepare one."  Given that the Board remanded the case to the VAMC, and the RO agrees that it is not the appropriate agency of jurisdiction in that case, the Board considers the issue of entitlement to an annual clothing allowance to be in remand status and will not address it in this decision. 


FINDING OF FACT

Range of motion of the left knee has not more nearly approximated flexion limited to 30 degrees or extension limited to 15 degrees at any time throughout the appeal period.

CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for traumatic arthritis of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5010 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2006 and October 2008 letters, the RO notified the Veteran of the evidence needed to substantiate his increased rating claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2006 and October 2008 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the May 2006 and October 2008 letters.  The October 2008 letter also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in multiple supplemental statements of the case (SSOCs), most recently in September 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified, available post-service private and VA treatment records.  The Veteran was also afforded multiple VA examinations.  In its December 2010 remand, the Board instructed the RO/AMC to afford the Veteran a new VA examination as to the severity of his left knee disability and to issue a rating decision clarifying the basis for the 20 percent rating for traumatic arthritis of the left knee.  For the reasons stated below, the examination was adequate and complied with the Board's remand instructions.

For the reasons set forth above, the Board finds that the RO/AMC has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for traumatic arthritis of the left knee is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 20 percent rating is proper.

The Veteran's left knee arthritis is rated under DC 5010.  DC 5010 provides that traumatic arthritis is rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis is rated on the basis of limitation of motion under appropriate diagnostic codes for the specific joint or joints involved, but that when limitation of motion of the specific joint is noncompensable, a 10 percent rating is warranted for limitation of motion of the joint.

The Veteran was initially granted entitlement to service connection for left knee internal derangement, status post arthroscopy with partial meniscus resection, under DCs 5003-5257 in July 1996.  In August 2001, he underwent arthroscopic partial medial meniscectomy and arthroscopic intra-articular substitution for anterior cruciate ligament.  The pre and post-operative diagnoses were chronic anteriolateral rotary instability and torn medial meniscus.

With regard to rating disabilities of the knee, VA's general counsel (GC) has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  In May 2004, consistent with these GC opinions, the Veteran was granted a separate rating for the limitation of motion caused by the traumatic arthritis of his left knee.  In the August 2006 rating decision on appeal, the RO indicated that a 20 percent rating was warranted for traumatic arthritis of the left knee based on a combination of painful or limited motion of the knee and additional loss due to 38 C.F.R. §§ 4.40 and 4.45.  Those regulations provide that, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  See also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

DCs 5260 and 5261 provide for ratings based on limitation of flexion and extension of the leg.  Normal range of motion of the knee is 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent rating is warranted if flexion is limited to 45 degrees, a 20 percent rating is warranted if it is limited to 30 degrees, and a 30 percent rating is warranted if it is limited to 15 degrees. 38 C.F.R. § 4.71a.  Under DC 5261, a 10 percent rating is warranted if extension is limited to 10 degrees, a 20 percent rating is warranted if it is limited to 15 degrees, a 30 percent rating is warranted if it is limited to 20 degrees, a 40 percent rating is warranted when it is limited to 30 degrees, and a 50 percent rating is warranted if it is limited to 45 degrees. 38 C.F.R. § 4.71a.

GC has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).  

Dr. Clarke's April 2006 treatment note submitted along with the Veteran's increased rating claim, indicated that left knee flexion was 130 degrees and there was full extension.  The knee was stable to varus and valgus exams, but there was a grade 2 to grade 3 Lachman's sign, which is a test to determine if the anterior cruciate ligament (ACL) is damaged.  There was no pain with internal or external rotation of the hips.  There was reproducible medial joint line pain in the left knee, but Dr. Clarke did not indicated if range of motion was limited by pain or any of the other DeLuca factors.  The diagnosis was an ACL-deficient knee, and it was noted that the condition was aggravated by the Veteran having to go up and down stairs and be on his feet all of the time at his job at the Post Office.

On the June 2006 VA-authorized examination, gait was abnormal with a severe left sided limp, which required a brace for support and balance for ambulation.  There was tenderness, abnormal and guarding of movement, and examination showed locking pain.  Range of motion was 80 degrees flexion and 5 degrees extension, with pain occurring at 65 degrees flexion and 10 degrees extension.  Joint function was additionally limited after repetitive use by pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact.  The examiner wrote: "The above factors additionally limited the joint function by 0 degrees."  Ligament testing could not be performed due to severe pain on manipulation.  The diagnosis was post traumatic degenerative arthritis of the left knee and internal derangement of the left knee status post arthroscopy with partial meniscus resection with scar.  There was pain, swelling, redness, locking, and stiffness in the left knee, with significant guarding, locking, pain, and limping on ambulation.  The effect on the Veteran's usual occupation was that he had difficulty walking and standing in order to deliver mail, difficulty going down stairs, bending, or squatting.  The effect on daily activities was difficulty with prolonged weight bearing, kneeling, squatting, climbing down stairs, or doing yard work. 

On the November 2008 VA examination, the Veteran complained of constant pain and a popping sensation, but the knee was not unstable and he did not get swelling.  The knee pain caused weakness and had a wobbling effect.  There was no locking.  There were flare-ups, primarily an increased aching sensation with weather changes.  He used a knee brace which he said helped.  Daily activities were affected by difficulty climbing stairs, difficulty performing chores around the house, and decreased walking distances.  Employment was affected by the fact that the Veteran was put on profile at work, had a sitting job, and could not work overtime.

On examination, the knee appeared anatomically normal, there was no tenderness of swelling around the patella and no tenderness or swelling around the medical or lateral aspect of the joint.  Flexion was to 140 degrees and extension 0 degrees.  Repeat flexion and extension of the knee produced pain and weakness but no fatigue.  Lateral and medial stress test to the knee showed no laxity of the lateral or medical collateral ligaments.  Negative Drawer sign testing showed intact anterior and posterior ligaments.  McMurray's sign, showing the presence of a meniscal tear, was positive.  The Veteran walked with a limp to the left.  X-rays showed orthopedic screws in the tibia and femur from the ACL repair with no loosening of the hardware, slight narrowing of the medial tibiofemoral joint space, intact articular margins, soft tissue swelling, and no evidence of joint space effusion.  The assessment was left knee degenerative joint disease (DJD).

A December 2008 letter from a physician to the Veteran's employer indicated that he had leg pain and weakness, the residuals of the injury had not resolved, and he had reached the maximum medical recovery.

The Board found in its December 2010 remand that the November 2008 VA examination was flawed because it indicated that the Veteran experienced additional limitation beyond the measured range of motion, but did not provide findings to enable the Board to determine the extent of additional limitation.  The Board instructed the RO/AMC to afford the Veteran a new examination that included assessing the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional limitation of motion loss.

On the January 2011 VA examination, it was indicated that the Veteran was a Post Office supervisor and that is main complaint was that he had an aching that was fairly constant in the knee and got an anterior burning sensation in the knee he walked too far.  He also got swelling in the knee at the end of the workday.  The Veteran felt anterior excursion, some instability, and, at times, a sharp pain in the knee if he put weight in a forward direction.  He had to sit after walking for 45 minutes.  He got flare-ups with increased pain and swelling with prolonged walking and standing.  He had no inflammatory joint disease or incapacitating events.  He used a brace, which helped, and had difficulty sleeping due to pain and swelling.  It interfered with chores, recreation, and exercise, and also caused him to take a supervisory job because he could no longer walk a route.

On examination, the knee appeared anatomically normal, with no tenderness or swelling on the patella.  He did not have tenderness in the medial and lateral aspects of the joint.  He could flex the knee to 90 degrees and extend fully.  Repeat flexion and extension of the knee both actively and passively produced pain and weakness but no fatigue and did not alter range of motion.  There was anterior positive joint sign with excursion to the endpoint.  There was no true instability, but the knee did move forward with force.  Posterior drawer sign was negative.  Lateral and medial stress of the knee showed no laxity of the lateral or medial collateral ligaments.  The Veteran ambulated with an appearance of discomfort.

In response to a request for clarification, the examiner wrote in August 2011 that with regard to whether there was additional limitation during flare-ups, he was not going to cause a flare-up for examination purposes because this would be inappropriate.  The fact that the Veteran got flare-ups was noted on the examination.  The examiner reiterated that repeat flexion and extension actively and passively produced pain and weakness but did not alter the range of motion.  The examiner also noted that in stating that flexion and extension was done both actively and passively, he meant that joint movement was tested against bearing resistance. 

In his written statements, the Veteran has noted that he wears a left knee brace, indicated that he experiences pain, swelling, decreased flexion and extension, and the negative effect of his left knee disability on his employment, and the inaccuracy and inadequacy of his VA examinations.

In its December 2010 remand, the Board found that the precise basis for the RO's 20 percent rating for left knee traumatic arthritis was unclear.  Specifically, the Board could not determine whether the rating was based on limitation of flexion, limitation of extension, or a combination of both.  The Board noted that if the answer were both, the rating for each plane of motion must be established.  The RO issued a September 2011 rating decision indicating that the 20 percent rating was based on the June 2006 VA-authorized examination report showing flexion limited to 80 degrees and extension limited to 5 degrees with pain at 65 degrees and pain at 10 degrees.  The RO also noted that the 20 percent rating included an additional 10 percent based on functional loss due to pain.  The Board interprets this to mean that the RO granted a 10 percent rating for limitation of extension to 10 degrees and a 10 percent rating for compensable limitation of flexion based on functional loss due to pain.  Given that separate 10 percent ratings are generally combined pursuant to 38 C.F.R. § 4.25, the RO could have combined the ratings in this manner, but chose to add the ratings and assign a 20 percent rating.  The Board will not disturb this finding, as it is more favorable to the Veteran.

Based on the reasoning for the RO's assignment of a 20 percent rating under DC 5010, the Veteran would only be entitled to a higher rating if extension of the knee more nearly approximated limitation of extension to 15 degrees or flexion more nearly approximated limitation to 30 degrees.  In either case, such a finding would result in a rating higher than 10 percent pursuant to DCs 5261 and 5260, respectively.  The above evidence reflects, however, that at no time during the appeal period have extension or flexion been so limited, even considering additional functional loss due to pain and the other DeLuca factors.

Dr. Clarke's April 2006 treatment note showed normal extension and flexion to 130 degrees and did not indicate any functional limitation during flare-ups or otherwise due to any of the DeLuca factors.  The June 2006 VA-authorized examiner indicated that there was additional limitation of joint function after repetitive use by pain, fatigue, weakness, and lack of endurance, but that the additional limitation was by "0 degrees."  Although this statement was ambiguous, indicating additional limitation but also no limitation in terms of degrees, the RO assigned a rating based on the fact that there was pain at 10 degrees extension and 65 degrees of flexion, thus viewing the evidence in the light most favorable to the Veteran.  Even the 10 degrees extension and 65 degrees flexion did not, however, more nearly approximate the criteria for a higher rating based on either limitation of extension or limitation of flexion.  As noted, even though the range of motion findings on the November 2008 VA examination was a normal 0 to 140 degrees, the Board found the examination inadequate because it did not quantify the degrees of limitation caused by the DeLuca factors, and the Board will therefore not consider the results of the November 2008 VA examination in this regard.  On the January 2011 VA examination, range of motion was 0 degrees extension and 90 degrees flexion, and the examiner specifically stated that "[r]epeat flexion and extension of the knee both actively and passively produced pain and weakness but no fatigue and did not alter range of motion."  The examiner reiterated this finding in his addendum.  This finding complied with the Board's September 2010 remand instructions, because the examiner enabled the Board to determine the extent of additional limitation by indicating that the pain and weakness did not alter the range of motion.  This finding also rendered the examination adequate with regard to DeLuca.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (finding that examination report in which it was indicated that range of motion was not additionally limited following repetitive use would likely have been adequate if there were no complaints of pain throughout range of motion).  There was no indication of pain throughout range of motion on the January 2011 VA examination.  As the January 2011 VA examination was based on consideration of the Veteran's prior medical history and also described the left knee traumatic arthritis disability in sufficient detail to allow the Board to make a fully informed evaluation, it was adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As the above evidence reflects that extension of the knee did not at any time more nearly approximate limitation of extension to 15 degrees or flexion more nearly approximated limitation to 30 degrees, even considering functional limitation caused by pain and the other DeLuca factors, a rating higher than 20 percent is not warranted for traumatic arthritis of the left knee as currently rated under DC 5010.  The Board has considered the Veteran's competent statements that his left knee extension and flexion have decreased, but finds the specific examination range of motion findings to be of greater probative weight than the Veteran's more general statements.

While the Board generally has a duty to acknowledge and consider all regulations that are potentially applicable, and this would include consideration of whether separate, or increased, ratings are warranted under the other criteria applicable to rating disabilities of the knee, the Board has already decided the Veteran's claim for an increased rating for his left knee internal derangement, which is rated under DC 5257, applicable to recurrent subluxation or lateral instability.  The Board will therefore not consider DC 5257 herein.  In addition, as to DC 5258, such a rating includes episodes of locking, which is taken into account in the ratings for limitation of motion, and therefore cannot provide the basis for a separate rating, as this would constitute pyramiding in violation of 38 C.F.R. § 4.14.  The above evidence also reflects that there has been no ankylosis or nonunion or malunion of tibia and fibula that would warrant higher ratings under DCs 5256 or 5262.

As to consideration of referral for an extraschedular rating, such consideration  requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In this case, the Veteran is receiving separate ratings for his left knee internal derangement and arthritis, and he is receiving separate ratings for the limitation of extension and flexion caused by his arthritis.  Moreover, the discussion of the Veteran's symptoms and the potentially applicable diagnostic codes reflects that the criteria contemplate the symptoms that the Veteran experiences.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, while the left knee disabilities interfere with the Veteran's employment and he has been hospitalized for multiple surgeries, the interference has not been "marked" or the hospitalizations frequent in light of the amount contemplated by the assigned 30 and 20 percent ratings.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Therefore, referral for consideration of an extraschedular evaluation for left knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, as the evidence reflects that the Veteran remains employed, there is no basis to consider a claim for TDIU as part of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's traumatic arthritis of the left knee do not more nearly approximate the criteria for an increased rating under any potentially applicable diagnostic code.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased rating for this disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement an increased rating for traumatic arthritis of the left knee, currently rated 20 percent disabling, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


